
	
		I
		111th CONGRESS
		1st Session
		H. R. 4078
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to
		  develop a national model disclosure form to assist consumers in purchasing
		  long-term care insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Insurance Disclosure
			 Act of 2009.
		2.Development of
			 model disclosure form for long-term care insurance
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall, in consultation with the National Association
			 of Insurance Commissioners and not later than 180 days after the date of the
			 enactment of this Act, develop a national model disclosure form for marketing
			 long-term care insurance policies.
			(b)RequirementsIn developing the model disclosure form
			 under subsection (a), the Secretary of Health and Human Services shall ensure
			 that at least each of the following requirements are met:
				(1)The model
			 disclosure form shall be not more than one single-sided page in length.
				(2)The model
			 disclosure form shall use standard, plain language for purposes of explaining
			 the services and benefits covered under the long-term care insurance policy
			 involved and restrictions on the services and benefits.
				(3)The model disclosure form shall use
			 standard, consistent definitions for coverage of the various types of services
			 and benefits provided under long-term care insurance policies in such a manner
			 as to ensure that issuers do not use different terms to describe the same
			 services or benefit.
				(4)The model disclosure form shall have a
			 standard, consistent format with respect to font, color, and type size to
			 enable consumers to more easily compare policies.
				(5)The model disclosure form shall provide for
			 a standard, consistent disclosure of key provisions, such as monthly premiums,
			 the maximum daily or monthly benefit, and the extent to which benefit amounts
			 will be adjusted for inflation in the future.
				(6)The model disclosure form shall provide for
			 such other minimum standards as the Secretary determines appropriate.
				3.Required use of
			 model disclosure form in marketing long-term care insurance policies
			(a)Application to
			 Tax-Qualified and Medicaid Partnership PoliciesNot later than 1 year after the date on
			 which the Secretary of Health and Human Services issues the proposed model
			 disclosure form under section 2—
				(1)the Secretary of
			 the Treasury shall promulgate a regulation requiring, not later than 1 year
			 after the date on which the regulation is final, any issuer of a qualified
			 long-term care insurance contract (as defined in section 7702B(b) of the
			 Internal Revenue Code of 1986) to use the proposed model disclosure form for
			 marketing such contracts; and
				(2)the Secretary of
			 Health and Human Services shall promulgate a regulation requiring, not later
			 than 1 year after the date on which the regulation is final, any issuer of a
			 qualified long-term care insurance contract that covers an insured who is a
			 resident of a State with a qualified State long-term care insurance partnership
			 under clause (iii) of section 1917(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
			 connection with a State plan amendment described in clause (iv) of such section
			 to use the proposed model disclosure form for marketing such contracts.
				4.DefinitionsFor purposes of this Act:
			(1)Long-term care
			 insurance policyThe term
			 long-term care insurance policy means—
				(A)a qualified
			 long-term care insurance contract (as defined in section 7702B(b) of the
			 Internal Revenue Code of 1986); and
				(B)a qualified
			 long-term care insurance contract that covers an insured who is a resident of a
			 State with a qualified State long-term care insurance partnership under clause
			 (iii) of section 1917(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1396p(b)(1)(C)) or a long-term care insurance policy offered in connection with
			 a State plan amendment described in clause (iv) of such section.
				(2)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana
			 Islands, and American Samoa.
			
